t c memo united_states tax_court estate of arthur s andersen deceased tena haroldson eric stoval and harold albright personal co- representatives petitioners v commissioner of internal revenue respondent docket no filed date dennis d evenson for petitioners john schmittdiel and beth a nunnink for respondent memorandum opinion holmes judge the late arthur s andersen was a businessman who sold two wyoming properties in the major issue in this case is about his bases in those properties but his fight with the irs sprawled across three schedules’ worth of deductions and a penalty too background andersen’s background is somewhat mysterious a substantial part of this mystery stems from the fact that we never got to see andersen or any other witnesses because the parties agreed to submit the case to us on a stipulated record under rule that record shows that andersen was an independent businessman who owned a number of properties in wyoming and south dakota two wyoming properties are important here because he sold them in a motel and rv park which he bought in and what seems to be vacant land that we’ll call the ranch which he bought in andersen didn’t file his return for when it was due and the commissioner learned about the property sales from third-party filings out popped a notice_of_deficiency nod that set andersen’s capital_gain on the sales equal to his proceeds andersen filed a petition and then finally filed hi sec_2010 return on it he unsurprisingly claimed that he had basis in each property that would offset a large chunk of the gain that the commissioner asserted but andersen also claimed a wide variety of deductions to reduce his taxable_income including a schedule c profit or loss from business that reported gross receipt sec_1 unless we say otherwise all section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure of dollar_figure against expenses of more than dollar_figure the commissioner sensed something might be amiss poked around in the late-filed return and disallowed a great many of the deductions that andersen claimed trial was delayed when andersen’s health grew worse and delayed again as new issues kept sprouting after eighteen months four status reports and a disregarded order to produce documents we entered a preclusion order to bring discovery to a close we fixed a firm date for trial late in andersen then died and the parties submitted the case for decision on a stipulated record they settled many issues and we are left to look at the gains andersen reported on form_4797 sales of business property from the sales of the motel and rv park and of the ranch deductions that he claimed on his schedules c e and a and a late-filing penalty under sec_6651 the parties are farthest apart--about dollar_figure million apart--in their calculations of the two bases in dispute but their disputes about andersen’s substantiation of his expenses are far greater in number if much smaller in amount we summarize them here from his schedule c we discuss this penalty only to record that the parties stipulated that andersen filed hi sec_2010 return more than three years after it was due he did not address the penalty in his briefs and so has abandoned any right to argue that his failure to timely file was due to reasonable_cause see 121_tc_308 advertising car and truck contract labor depreciation insurance interest mortgage other legal and professional services office expense rent or lease vehicles machinery and equipment other business property repairs and maintenance supplies taxes and licenses travel utilities wages other expenses motel expenses claimed on return dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number allowed in stipulation -0- -0- -0- dollar_figure big_number big_number -0- -0- -0- -0- big_number big_number -0- -0- total big_number big_number his schedule e auto and travel insurance legal and other professional fees other interest repairs taxes other custom hire rent vehicles and machinery rent land crop insurance premium farm expenses office expenses other total claimed on return dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number and finally his schedule a allowed in stipulation dollar_figure -0- -0- big_number -0- -0- big_number -0- -0- -0- big_number installment for improvements mortgage interest mortgage interest mortgage interest total i income claimed in p’s opening brief allowed in stipulation dollar_figure big_number big_number big_number big_number discussion -0- -0- -0- -0- -0- the dispute about income is a dispute about the capital_gains that andersen received when he sold his properties the basics in brief sec_61 includes in gross_income gain derived from the sale of real_property this gain equals the excess of the amount_realized from the sale over the property’s adjusted_basis sec_1001 a property’s adjusted_basis is its initial cost adjusted under sec_1016 see sec_1012 sec_1011 sec_1016 lists a number of adjustments and it is these that the parties dispute for both properties that andersen sold in the code’s provisions for adjusted_basis let us know that the commissioner got it wrong when he figured andersen’s tax bill by setting his capital gain3 equal to the sale proceeds--most property owners have some basis in what they sell a motel and rv park we’ll look first at the sale of the motel and rv park back in andersen agreed to buy approximately acres of land in fremont county wyoming for dollar_figure million the deal closed in and andersen became owner of the land fencing rv park facilities motel rooms cabins and a house he sold part of it--a little more than acres--in the sale included the part of the property with the fencing motel and rv park buildings the parties agree on the bases of the land and fencing--it’s only the bases of the various buildings on the land that they still fight over and it would seem that each party is a house--or maybe an rv--divided against itself with both andersen and the commissioner shifting their positions on what the right basis is while the commissioner ended up with a net_capital_gain we also note that he got the initial character of the gain wrong stating in the nod that andersen’s sale of properties resulted in short-term_capital_gain because andersen held both properties for more than one year any gain resulting from their sale is long-term_capital_gain see sec_1222 cost depr adj basis per form_4797 per exam dollar_figure dollar_figure big_number big_number big_number big_number per p opening brief dollar_figure big_number big_number per r brief per p reply brief dollar_figure dollar_figure big_number big_number --- --- andersen’s final computation of his adjusted_basis had four parts dollar_figure original cost allocated for the portion of the property sold big_number improvements consisting of labor and restaurant expenses big_number selling_expenses - big_number depreciation ________ big_number andersen began with the dollar_figure cost_basis determined by the commissioner in the notice_of_deficiency he then added dollar_figure in improvements consisting of dollar_figure in contract-labor expenses and dollar_figure in restaurant building expenses and dollar_figure in selling_expenses resulting in a total cost_basis of dollar_figure he then claimed dollar_figure in depreciation for the through tax years to calculate this depreciation andersen applied the andersen asserts in his reply brief that he had dollar_figure in adjusted_basis for the motel and rv park this number doesn’t reflect the dollar_figure he claims in depreciation we assume this was a mistake and reduce his adjusted_basis accordingly straight-line method for a nonresidential building with an associated 39-year useful_life after reducing cost_basis by depreciation andersen arrived at an adjusted_basis of dollar_figure let’s look at these numbers first there is andersen’s dollar_figure in contract- labor expenses the record does not show where andersen came up with this number or why it should be added to basis and not just claimed as a deduction on schedule c andersen in fact claimed a similar amount for contract labor as a deductible trade_or_business expense on schedule c of his filed return it wasn’t until his opening brief that he argued it should be added to basis if for example andersen provided evidence that he paid the labor expense to replace the damaged roof of a motel or rv park building we would permit him to capitalize his expenses under sec_263 as a permanent improvement or betterment see eg stark v commissioner tcmemo_1999_1 wl at however he provided no such evidence leading us to consider this cost of contract labor a schedule c expense andersen next claimed dollar_figure in restaurant building expenses as an addition to basis his only substantiation for this was a handwritten ledger while we discuss substantiation in more detail below we note here that this ledger is an assertion and an assertion isn’t proof it is wholly inadequate to establish that he paid the amounts he claimed as either deductible expenses or as additions to basis we deny andersen’s inclusion of these expenses in basis andersen also added dollar_figure in selling_expenses to basis while there is sufficient evidence in the record to substantiate these expenses we believe they more appropriately reduce the amount_realized than increase the cost_basis though it wouldn’t alter the computation of gain see kurata v commissioner tcmemo_1997_252 wl at n andersen next reduced basis by dollar_figure in depreciation under andersen’s 39-year straight-line method depreciation should equal dollar_figure dollar_figure cost_basis 39-year useful_life x years in service not dollar_figure to figure out where andersen’s calculation went awry we reverse engineered the amount of depreciation that he claimed dollar_figure depreciation years in service x 39-year useful_life dollar_figure in cost_basis this it seems is the same cost_basis that the commissioner asserts in his brief perhaps this is a subtle concession by andersen but it has no effect on our conclusion because we disagree with his choice of depreciation method he cited sec_1016 which tells property owners to use the straight-line method w here no method has been adopted he argued that because the commissioner did not specify the method he used in the exam to calculate depreciation we must use the default straight-line method we disagree if andersen claimed any depreciation for the years before he sold the motel and rv park he undoubtedly adopted some depreciation method but he failed to produce any filed returns other than hi sec_2010 return meaning we have no way to determine what method he used a taxpayer bears the burden of substantiating his basis and andersen failed to bear his we therefore accept the commissioner’s position in the notice_of_deficiency as correct see doll v commissioner tcmemo_2005_269 wl at knauss v commissioner tcmemo_2005_6 wl at adopting the commissioner’s cost_basis and depreciation leads to a finding that andersen’s adjusted_basis in the motel and rv park is dollar_figure b ranch sale per form_4797 dollar_figure big_number per exam dollar_figure big_number big_number per p opening brief dollar_figure per r brief dollar_figure --- big_number --- --- per p reply brief dollar_figure big_number big_number cost depr adj basis in andersen bought the ranch from nancy johnson and in he sold it to roger and sadie leseberg andersen financed the purchase with a dollar_figure mortgage to johnson the parties agree that this is properly included in basis because it was part of the price that andersen paid for the property andersen however claimed that we should also include in basis a second mortgage of dollar_figure issued by the farm credit services of america flca fcsa in we disagree although the fcsa mortgage was secured_by the same property as the johnson mortgage there is nothing in the record to suggest that the fcsa mortgage was part of the purchase_price of the land--there is for example no indication of a staggered payment schedule in the documentation at the time of sale in just mortgaging property one already owns doesn’t increase one’s basis see sec_1012 basis equals the cost to acquire property see also astone v commissioner tcmemo_1983_747 47_tcm_632 ndollar_figure clearly the giving of a mortgage on a piece of property during the period of ownership does not in itself increase the basis of the property the fcsa mortgage did not increase andersen’s basis in the ranch this leaves the ranch’s basis at dollar_figure but this turns out to be less than the adjusted_basis that the commissioner already allowed in his nod we’ll take that higher figure as a concession which gives us an adjusted_basis for the ranch of dollar_figure ii expenses the parties also dispute deductions that andersen took on his schedules c e and a a schedule c deductions sec_162 allows a deduction for ordinary and necessary business_expenses but taxpayers have the burden_of_proof 503_us_79 see sec_1_6001-1 income_tax regs that a taxpayer claims deductions on his return is not itself substantiation see eg 71_tc_633 when a taxpayer fails to substantiate his deductions with precision we may estimate certain kinds of expenses but only if he provides at least some evidence to support an estimate and we are convinced he incurred them in connection with his trade_or_business 245_f2d_559 5th cir 39_f2d_540 2d cir finney v commissioner tcmemo_1968_283 27_tcm_1510 certain deductions have enhanced substantiation requirements under sec_274 and sec_280f these categories include travel meals and entertainment gifts and certain forms of listed_property to deduct expenses that fall into these categories a taxpayer must substantiate by adequate_records or by sufficient evidence the amount time and place and business_purpose of the expenditure sec_274 sec_274’s requirements deprive us of any power to estimate under cohan f 2d pincite see sec_1_274-5t temporary income_tax regs fed reg date andersen deducted a wide range of business_expenses on his schedule c and claimed he incurred them in the ordinary course of running the motel and rv park we divide these claimed expenses into two categories--those governed by sec_274 and those that are not--and look at each sec_274 expenses a car truck claimed on return dollar_figure r concession in stip facts p claimed in opening brief r concession in brief dollar_figure p claimed in reply brief dollar_figure the briefs show that the parties agree that andersen is entitled to deduct expenses for insurance of dollar_figure depreciation of dollar_figure interest of dollar_figure and taxes and licenses of dollar_figure andersen claimed dollar_figure in car-and-truck expenses in his opening brief however in the recommended findings_of_fact section of his reply brief he made no claim for car-and-truck expenses but significantly increased his claim for advertising expenses--from dollar_figure to dollar_figure we are convinced that this was only poor proofreading because it matches his initial claim for car-and-truck expenses andersen also conceded all advertising expenses in his reply brief so we’ll treat this reference to advertising as if it read car and truck sec_280f makes cars and trucks listed_property so andersen had to meet the strict substantiation requirements of sec_274 this requires proof of the amount of each such expense eg maintenance and repairs a measure of its use in his business typically mileage the total use of the listed_property for the tax period the date of that use and his business_purpose in that use sec_1_274-5t temporary income_tax regs fed reg date what we got instead was a spreadsheet on which andersen listed all his reported expenses of the eleven that he claims under car and truck seven have no support in the record beyond andersen’s handwritten ledger--no invoices no checks no notes or records we have no idea if andersen even kept this ledger during or created it as a summary of argument for this case but even if we assume it was contemporaneous it is devoid of the detail needed for substantiation of the specific facts that sec_274 requires as a result we find that andersen failed to meet the substantiation requirements under sec_274 for these amounts of andersen’s remaining four car-and-truck expenses he produced a combination of checks and bank statements to show that he had paid them for example his claim of a dollar_figure car-and-truck expense is supported by a check paid to brazos helicopters llc but sec_274 requires more than proof of payment we have no testimony receipts invoices or other evidence to link this or any of the other claimed expenses to his motel and rv park business sec_274 requires proof of a business_purpose so we deny andersen any deductions for these expenses too b travel claimed on return dollar_figure r concession in stip facts p claimed in opening brief r concession in brief p claimed in reply brief dollar_figure --- andersen conceded that he is not entitled to deduct any of his claimed travel_expenses this makes it easy and we deny these deductions too other expenses claimed on return dollar_figure big_number big_number big_number big_number big_number big_number r concession in stip facts -0- -0- -0- -0- -0- -0- p claimed in opening brief dollar_figure big_number r concession in brief p claimed in reply brief -0-7 dollar_figure dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number advertising supplies repairs legal professional office expenses contract labor wages other motel expenses utilities andersen’s claims of deductions for even those expenses not subject_to sec_274 are also defective for example while he explicitly accepted the commissioner’s position that he is not entitled to deduct any of his claimed see supra note we are again forced to make sense of andersen’s position in his reply brief andersen claimed dollar_figure in utilities expenses however this amount includes dollar_figure in various nondeductible house expenses and dollar_figure in vi pro which andersen admitted is nondeductible removing these nondeductible expenses from the amount claimed leaves dollar_figure the amount claimed by andersen in his opening brief advertising expenses he also claimed in the same sentence that these expenses are consistent with the ordinary expenses for the motel industry the same is true of his claimed deduction for unspecified wages if this is a suggestion that he wants us to estimate these expenses under cohan we won’t because all he has in support is that handwritten ledger nothing in the stipulated record would give us anything to use to estimate such expenses and we will not just guess see adams v commissioner tcmemo_2013_92 at for expenses in the remaining categories he sometimes had additional support in the form of bank statements while these statements show that he paid those amounts to someone for something there is insufficient evidence that these expenses were for his business many are in andersen’s wife’s name include both personal and possible business_expenses and fail to even identify the payee this is not enough for us to make even an educated guess under cohan we deny all of them other than those that the commissioner has already conceded the contract-labor category is a little bit different remember that andersen claimed we should add these expenses to his basis in the motel and rv park we already explained why we won’t do that but we’ll give him the benefit of assuming that as an alternative he wants to claim these on his schedule c as he did on his return he claimed dollar_figure in such expenses the commissioner concede sec_2 of the contract-labor expenses for a total of dollar_figure of the remaining contract-labor expenses are supported by the ledger alone these fail andersen tried to substantiate the final two with checks these at least show the amounts that he paid but we again lack anything that would link those payments to his trade_or_business b schedule e deductions andersen also claimed significant schedule e deductions on his return these were quite large--dollar_figure--but they shrank in his brief and now he claims only dollar_figure the commissioner conceded dollar_figure andersen’s only support for the remaining expenses was a spreadsheet where he listed them as farm expenses and rent some checks and bank statements show some of these expenses were paid but nothing shows to whom or for what nothing more here than what the commissioner conceded c schedule a deductions that leaves a few personal deductions andersen claimed in his opening brief that he is entitled to dollar_figure in installment improvements and interest deductions as the commissioner correctly notes however andersen neither elected to itemize his deductions on his filed return nor raised this issue at any point before filing his brief what’s more confusing andersen’s reply brief made no mention of schedule a deductions as a result we are unsure whether andersen continues to defend his entitlement to these deductions in any event we generally don’t consider issues raised by either the taxpayer or the commissioner for the first time on brief 92_tc_376 aff’d 920_f2d_1196 5th cir 64_tc_989 even if we did we see nothing in the record that shows that any part of this amount is deductible under sec_163 as interest on home-mortgage or home-equity debt we deny these deductions too decision will be entered under rule
